El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
*215El presente es un recurso' (le apelación interpuesto contra sentencia dictada por la Corte de Distrito de Mayagüez el 13 de marzo de 1914 por la que se declaró sin lugar cierta de-manda sobre reconocimiento de Rijo natural.
En la demanda se alegó, en resumen, 1, que el deman-dante es tutor de la menor Gregoria Noema Rico y está auto-rizado expresamente por la corte para entablar esta acción; 2, que el Dr. Eurípides López falleció en Mayagüez el 13 de enero de 1914, en estado de viudez y sin dejar ascendientes ni descendientes legítimos; 3, que el demandado es el único hermano del doctor fallecido; 4, que el doctor López vivió en San Germán, en concubinato v sostuvo relaciones maritales ilícitas con Antonia Rico con quien procreó una hija que nació el 24 de diciembre de 1898 y fue inscrita en el Registro Civil de San Germán como hija natural de Antonia Rico, bajo el nombre de Gregoria Noema. One durante sus relaciones, el doctor y la Rico eran solteros y podían casarse sin necesidad de dispensa alguna; 5, que con posterioridad al 24 de diciembre de 1898 el doctor López contrajo matrimonio, sin qüe procreara ningún hijo; 6, que el doctor López reconoció pública y privadamente como hija suya a Gregoria Noema, llamándola “hija” y ocupándose de su educación y sosteni-miento, y 7, que desde su nacimiento, Gregoria Noema estuvo en la posesión continua del estado de hija natural del Dr. Eurípides López. La demanda termina suplicando que se dicte sentencia declarando que Gregoria Noema es hija natural reconocida del Dr. Eurípides López, con derecho a llevar el apellido de su padre y con toctos los demás que las leyes le conceden
El demandado contestó la demanda alegando, en resumen, lo que sigue: 1, admite como ciertas las alegaciones primera, segunda y tercera, — esta última con cierta aclaración, — de la demanda; 2, niega la alegación cuarta por no ser cierto que el doctor López viviera en concubinato con Antonia Rico, ni sostuviera con ella relaciones maritales, ni con ella procreara hija alguna, y la admite en cuanto por ella se afirma que en *2161898 el doctor y la Eico eran solteros, sin ligarles parentesco alguno; 3, admite la alegación quinta; 4, niega la sexta, y 5, niega la séptima. T como materia nueva constitutiva de oposición a la demanda, alega: (a), que el doctor López siempre vivió en San Germán, hasta dos años antes de su muerte, sin que le acompañara mujer alguna, excepción ñecña glel corto tiempo en que vivió su legítima esposa Doña Floren-cia Fradera; {b), que el doctor ora de carácter dulce y cari-tativo, tenía una carrera productiva,' y socorría a muchas familias p'obres sin que estuviera ligado con ellas por ningún vínculo ele parentesco; (c), que Antonia Eico en y antes del año 1898 realizaba actos carnales con varias personas siendo siempre soltera y procreando varios hijos que aun conservan solamente el apellido materno, y que desde principios del año 1898 baste fines del mismo realizaba dichos actos especial-mente con don Horacio Meto, yendo públicamente a casa de éste de día y de noche; (d), que el doctor López no educó ni vivió con niña alguna en San Germán, ni menos con Gregoria Noema Eico; (e), que el doctor López de modo solemne, en una escritura de donación, consignó que carecía de hijos legí-timos, legitimados, o naturales; (/), que Gregoria Noema Eico ha sido.siempre educada y sostenida por su tío Juan Eico; (g), que el doctor López manifestaba públicamente que trataba de retirarse del ejercicio de su profesión y marcharse de paseo a Europa porque como carecía de hijos podía gastar su dinero sin que le hiciera falta a nadie; (1%), que el doctor López nada manifestó al demandado con respecto a Gregoria Noema Eico, e (i). que ni Gregoria Noema Eico, ni su tío Juan hicieron nunca gestiones cerca del doctor López para que éste se aviniera a reconocer a la primera como hija natural. La contestación termina suplicando que se dicte sentencia decla-rando sin lugar la demanda, con las costas a la parte de-mandante.
Celebrada la vista, en la que ambas partes ofrecieron y practicaron una larga prueba testifical y documental, la corte dictó la sentencia de que dejamos hecho mérito y contra la *217•Cual interpuso la parte demandante el presente recurso de apelación.
En su alegato sostiene la parte apelante que la corte erró, 1, porque admitió pruebas ilegales; 2, porque abusó de su poder discrecional; 3, porque en contra del resultado de la prueba estimó que el demandante babía dejado de probar por una preponderancia de la evidencia las alegaciones 4, 5 y 6 de la demanda, y 4, porque desestimó la demanda por el funda-mento de que había prueba tendente a demostrar la existencia de algún otro padre posible de G-regoria Noema.
1. Forma parte de la transcripción de los autos un pliego de excepciones debidamente preparado y certificado. En él se consignan ocho tomadas durante la celebración de 'la vista. Tres se formularon mientras declaraba el testigo del deman-dante Juan Alvarez Almodovar, una cuando deponía la tes-tigo del demandante Dolores Comas, una con motivo de la admisión de varios documentos presentados por el demandado, dos mientras prestaban su declaración los testigos del de-mandado Colberg y Sabater, y una por haber accedido la corte a suspender la visca- a instancias del demandado. Esta última la examinaremos al decidir el segundo motivo de error ale-gado por la parte apelante.
La parte demandante presentó ál testigo Alvarez Almo-dovar para probar que el Dr. López había reconocido ante él por diferentes medios y en varias ocasiones, que era padre de la niña Gregoria Noema. La demándada al repreguntar al testigo le interrogó sobre si tenía algún negocio pendiente con el demandado. El demandante se opuso y la corte per-mitió que se contestara la pregunta. Acto seguido la deman-dada presentó como prueba dos cartas escritas por el testigo al demandado en donde el testigo pide al demandado que arregle cierta antigua reclamación de la Sucesión Stefany contra el demandado. El testigo está casado con una hija del Sr. Stefany. En las cartas se habla de la declaratoria de herederos del Dr. López y en una de ellas se dice que si no se arregia el asunto “iremos a la acción civil y si no a la *218otra,” y en otra se pide al demandado “se sirva como nn rasgo generoso hacer nn arreglo amistoso con nosotros con lo cnal se echará el' punte final de tantas amargaras, de tantos sentimientos que motivaron los sucesos pasados” El de-mandante se opuso a la admisión de las cartas y esto no obstante fueron admitidas por la corte. Y, por último, decla-rando el testigo, entonces por parte del demandado, reconoció una carta que había recibido del abogado del demandado relativa a la reclamación de la Sucesión Stefany, en la cual se le dice, en esencia, que el demandado nada tiene que arre-glar porque nada debe. Reconocida la carta, se presentó como prueba y fué admitida, a pesar de la oposición del demandante.
La oposición del demandante en los tres casos de basó principalmente en que las pruebas- eran impertinentes por ser extrañas al asunto que se debatía. Sin embargo, las prue-bas claramente tienden a presentar al testigo ante la corte como a una persona que tiene contra la parte demandada una antigua y enojosa reclamación quo la parte demandada se ba negado a reconocer, a los efectos de que la corte tenga en cuenta, tal hecho al juzgar la fuerza probatoria de las mani-festaciones del testigo en contra do ios intereses del deman-dado en este pleito. Tal vez el momento en que se presentaron las dos primeras cartas no fué el oportuno, pero de un análisis completo de los hechos, no vemos que se baya cometido por la corte de distrito ningún error fundamental que pueda ser-vir de base a la revocación de la sentencia.
La excepción establecida con motivo de la declaración de la testigo Dolores Comas, carece de fundamento. A repre-guntas del demandado la testigo contestó que había solicitado la recomendación del doctor con la garantía de tres señores amigos- suyos y el doctor la recomendó al Sr. Porés “para que activara la cosa.” Eso es todo lo que aparece de los autos. No vemos qué influencia pueda tener esa contestación en la decisión de este pleito, por lo menos en la forma en que aparece del récord.
*219La excepción relativa a la admisión de ciertos documentos presentados por la parte demandada, ocurrió como sigue. Ya Remos visto que el demandado alegó en su contestación que la madre de G-regoria Noema Rabia tenido diferentes Rijos siendo siempre soltera, y que el doctor López Rabia declarado solemnemente en una escritura de donación que carecía de Rijos legítimos, legitimados, y naturales. En el acto de la vista el demandado presentó las certificaciones del Registro Civil creditivas del nacimiento de los hermanos de Gregoria Noema y la copia de la escritura de donación, y, a nuestro juicio, al admitir dichos documentos como prueba, la corte no cometió el error que se le atribuye. Los documentos tendían a probar hechos consignados en la contestación, cuya elimina-ción no consta que fuera solicitada por el demandante, y que, una vez esclarecidos, permitirían al juzgador formar un con-cepto más exacto del caso que ante él pendía.
Tampoco cometió la corte error fundamental al admitir una carta y un cheque del doctor López reconocidos por el tes-tigo Golberg, y al permitir declarar al testigo Sabater y pre-sentar una copia de una carta del doctor López cuya autenti-cidad fué reconocida por el demandante. Por la primera carta y el cheque se tendía a demostrar que el doctor López enviaba dinero a personas de quienes no era pariente y por la declara-ción de Sabater a explicar ciertas manifestaciones hechas por uno de los testigos del demandado relativas a otro pleito sobre reconocimiento de cierta joven que decía ser hija natural del doctor López.
No se trataba, pues, de hechos esenciales, pero no puede dejarse de reconocer que, sin serlos, contribuían a aportar mayor luz sobre las circunstancias del caso, y que, en tal sen-tido, eran pertinentes en un pleito de esta naturaleza. Ade-más, aun cuando se llegara a la conclusión de que la carta del Doctor López presentada por el testigo Sabater era entera-mente extraña a este pleito y por ende impertinente,'el error que se habría cometido al admitirla como prueba, no llevaría consigo la revocación de la sentencia por no ser fundamental.
*2202. El segundo error se refiere a que la corte abusó de su discreción al admitir las pruebas a que nos fiemos referido y al suspender la vista del pleito.
De lo que fiemos consignado anteriormente, se deduce que la corte no abusó de su discreción al admitir las pruebas, como sostiene la parte apelante. >Y en cuanto a la suspensión del juicio, nos parece enteramente insostenible la excepción. El juicio comenzó a celebrarse en un determinado día y después de una sesión que tuvo necesariamente que sér larga a juzgar por el número de testigos que declararon y lo extenso de sus declaraciones, la parte demandada solicitó que se suspendiera la vista para continuarla al siguiente día y la corte accedió. La única objeción del demandado consistió en que sus testi-gos eran demasiado pobres para permanecer una noefie en Mayagüez.
■ 3. Hemos examinado cuidadosamente las pruebas practi-cadas por ambas partes y, a nuestro juicio, existe entre ellas un verdadero conflicto en puntos esenciales.
G-regoria Noema; su tío Juan Eico, y otros de sus fa-miliares; su padrino Juan Alvarez Almodovar; varios sir-vientes que fueron de la casa del doctor López; la señora Comas y su esposo, amigos del doctor López, y otras personas más se refieren en sus declaraciones a actos realizados por el •doctor que de ser ciertos demostrarían que fiabía sostenido relaciones.amorosas con Antonia Eico, que como resultado de ellas fiabía nacido la niña Gregoria Noema y que fiabía aten-dido y reconocido a ésta como a su verdadera fiíja.
Por el contrario el doctor López, un fiombre a quien todos los testigos, así los del demandante como los del demandado, presentan como ejemplo de corrección, manifiesta en un docu-mento solemnemente y en repetidas ocasiones ante varias per-sonas, que carecía de fiijos, y tres testigos, uno de ellos sobre todo dando detalles completos, tienden en sus declaraciones a demostrar que Antonia Eico llevó relaciones amorosas con *221el escribano de San G-ermán y Inego juez de Arecibo don Horacio Nieto y que como resultado de esas relaciones fné que nació la niña Gregoria Noema.
El juez sentenciador decidió el conflicto en favor del deman-dado y como no se nos ba demostrado en modo alguno que al actuar así lo hiciera movido por pasión, prejuicio o parcialidad o que cometiera algún error manifiesto, debemos aceptar su decisión como la justa y procedente
Creemos oportuno transcribir aquí lo que dijo esta Corte Suprema, por medio de su Juez Sr. MacLeary, en el caso de Quevedo v. Sucesión Pino, 15 D. P. R., 686, 693:
“El principio sencillo de que el juez sentenciador tiene mejores oportunidades que un tribunal de apelación para apreciar la credi-bilidad de las declaraciones testificales ba sido formulado en térmi-nos perspicuos y pintorescos por un distinguido jurisconsulto del estado de Missouri, en la forma siguiente. Sustancialmente se expresa así: ‘La verdad no surge siempre valiente y desnuda, sino más bien modestamente, de un extracto impreso presentado a un tribunal de última instancia. Con frecuencia se esconde en apartados rincones' y lugares, visibles solamente a los ojos de la mente del juez que conoce originalmente del caso. A é! no se le escapa la mirada furtiva, el rubor de una conciencia avergonzada, la duda, el tono sincero, el petu-lante o el despreciativo, la vehemencia, la calma, el bostezo, el suspiro, la ingenuidad o la astucia y sagacidad, el poco respeto a la solemni-dad de un juramento, o la completa inteligencia de lo que ello signi-fica, el continente y el semblante de la persona que ocupa la silla destinada a los testigos. El rostro desvergonzado del falsario, la locuacidad del testigo aleccionado al recitar lo que se le enseñara, o la excesiva vehemencia de un testigo pronto en sus respuestas, así como el semblante leal y franco del testigo verídico, son circunstan-cias todas que sólo por él pueden ser fielmente apreciadas. En resu-men la declaración de un testigo puede ser tal que después de impresa, y transcrita en los autos del tribunal de apelación parezca haber sido emitida.por los labios de un angel de pureza, y sin embargo, puede que ninguna persona que la oyera en primera instancia hubiere creido palabra alguna de la misma; y otro testigo puede declarar en forma tal, que impresa su declaración, aparezca obscura y sin enlace alguno, y sin embargo, puede que con respecto a ese testigo sucediera que nú *222hubiera una sola persona que le oyera declarar ante el tribunal inferior sin haber quedado plenamente convencida de la verdad de sus afirmaciones. Por consiguiente, en aquellos casos en que una cues-tión de hecho haya de ser resuelta solamente por virtud de la credi-bilidad que ha de darse a testigos que declararon en contradicción unos de otros, el tribunal superior procederá con entera corrección confiando algo en las superiores ventajas del-tribunal inferior al determinar el lado a que se inclinara la balanza en la apreciación de la prueba.’ ”
4. El último de los señalamientos de error especificados por el apelante en su alegato, lia quedado implícitamente re-suelto en .contra suya al estudiar y decidir el tercero.
En el caso de Rivera v. Díaz, 19 D. P. R., 548, 552, esta corte, por medio de su Juez Sr. Aldrey, se expresó así:
“En la opinión redactada por el juez de la corte inferior para fundamentar su sentencia condenatoria, se resuelve eliminar las decla-raciones de Juan Ortiz y Juan Santiago, testigos presentados por el demandado, porque en esta acción de filiación la cuestión a resolver es si el menor Ramón es hijo del demandado y no debe irse más allá de lo alegado, permitiendo evidencia tendente a justificar si tal niño pudo ser de otro padre, que para nada figuraba en las alega-ciones del litigio.
“En verdad, esas declaraciones no debieron ser eliminadas, por-que en pleitos sobre reconocimiento de hijos, la evidencia de que la demandante tuvo relaciones carnales con otros hombres en la época en que el niño pudo ser concebido, es pertinente si se ofrece para demostrar las relaciones sexuales con esos hombres en la época de la concepción, 5 Cyc., 660, y cuya teoría se halla consignada también en Wigmore, vol. 1, pág. 195, sec. 133, y en innumerables casos resuel-tos por las cortes, éntre ellos los de Bell v. State, 124 Ala., 94; Allred v. State (Ala.), 44 So. R., 60; Short v. State, 4 Harr. (Del.), 568; Smith v. Yaryan, 69 Ind., 445; 35 Am. Rep., 232.”
En el caso presente es tanto más aplicable la anterior doc-trina, cuanto que expresamente el demandado alegó, en la ma-teria nueva de su contestación, que la persona que reclamaba su filiación no era bija de la’persona que se consignaba en la demanda, sino de otra cuyo nombre se indicaba.
*223Por virtud de todo lo expuesto, opinamos que debe con-firmarse la sentencia apelada. .

Confiimada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf y Aldrey.
El Juez Asociado Sr. Hutcbison no formó parte del tribunal en la vista de este caso.